528 So. 2d 1270 (1988)
JUPITER MARINE and Aetna Casualty & Surety Company, Appellants,
v.
Erik SPOELSTRA, Appellee.
No. 87-1932.
District Court of Appeal of Florida, First District.
July 22, 1988.
Janis Brustares Keyser of Reid, Ricca & Rigell, P.A., West Palm Beach, for appellants.
Richard A. Kupfer of Cone, Wagner, Nugent, Johnson, Roth & Romano, P.A., West Palm Beach, for appellee.
PER CURIAM.
Appellants assert that the deputy commissioner's final order erroneously failed to make sufficient findings of fact and conclusions of law relative to the deputy's award of penalties and interest. In Stardust Motel v. St. Claire, 418 So. 2d 1151 (Fla. 1st DCA 1982), we held that the deputy commissioner has the same obligation to state the ultimate facts and conclusions supporting the imposition of a penalty as he has in regard to any other award of benefits. See also, Florida Power and Light Co. v. Mulkerrin, 444 So. 2d 583 (Fla. 1st DCA 1984). Accordingly, we reverse and remand for the deputy commissioner to make appropriate findings and conclusions with regard to the above.
We have examined the other issues raised by the appellants and find them to be without merit.
AFFIRMED in part and REVERSED in part and REMANDED.
ERVIN, JOANOS and NIMMONS, JJ., concur.